Per Curiam.

(1) Appeal dismissed for want of jurisdiction upon the authority of Shulthis v. McDougal, 225 U. S. 561, 569; Omaha Electric Light & Power Co. v. Omaha, 230 U. S. 123; St. Anthony Church v. Pennsylvania R. R., 237 U. S. 575, 576-577.
(2) Considering the petition for certiorari hitherto filed and upon which action was previously postponed until the merits of the case came to be disposed of, it is ordered that the said petition be, and the same is granted, the record on appeal to stand as a return to the writ of certiorari. It is further ordered that the case on the return to the writ of certiorari be placed on the docket for argument before a full' bench.